Citation Nr: 1737211	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  While the Statement of the Case listed the issue as entitlement to an evaluation in excess of 50 percent for PTSD, the body of the decision denied a rating in excess of 30 percent, and the rating codesheets continue to indicate a 30 percent evaluation is assigned for PTSD.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to his electronic claims file.

Although the Board notes the Veteran is currently in receipt of a combined total rating since September 16, 2016 due to the grant of service connection for disabilities related to Parkinson's disease, his claim for TDIU was filed prior to that date and remains pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his posttraumatic stress disorder (PTSD) with anxiety, as well as entitlement to a total disability rating based on individual unemployability (TDIU rating).

At his video conference hearing before the Board, the Veteran testified that the symptoms of his PTSD with anxiety had significantly worsened since his most recent VA examination performed in August 2012.  The Veteran's contention        was further supported by lay statements, received in August 2016, from his spouse and family members.  Accordingly, a new examination is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of entitlement to TDIU rating is inextricably intertwined with the increased evaluation issue being developed herein.  See 38 C.F.R. § 19.31 (2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his PTSD with anxiety.  After securing any necessary releases, the   AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for an examination to determine the current severity of his service-connected PTSD with anxiety.  The electronic claims should be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests should be accomplished.  All pertinent symptomatology and findings must be reported        in detail.

3.  Once the above actions have been completed, and        any additional development deemed necessary has been accomplished, the issues on appeal must be readjudicated.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran       and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to     the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

